    Case: 1:17-md-02804-DAP Doc #: 2731 Filed: 10/07/19 1 of 2. PageID #: 421852




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                      )   MDL 2804
    OPIATE LITIGATION                                 )
                                                      )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                         )
                                                      )   Judge Dan Aaron Polster
    All Cases                                         )
                                                      )   ORDER REGARDING
                                                      )   TRIAL EXHIBITS
                                                      )



         Having received and reviewed the Parties’ Exhibits Lists, and even accounting for Special

Master Cohen’s October 1, 2019, Order Regarding Exhibit and Witness Lists, Doc. #: 2695, the

Court anticipates an extraordinary number of exhibits to be prepared for trial and brought to the

courthouse. In order to manage space in the courtroom and preserve judicial resources, hard copies

of exhibits are NOT to be provided to the Court. Instead, the Court requests that all trial exhibits

(individual-party exhibits and joint exhibits) be consolidated onto a single external hard drive. The

parties will then jointly provide four of these external hard drives containing all trial exhibits to

the Court. 1

         At the end of each trial day, the parties will jointly be responsible for providing a

spreadsheet in native excel and pdf formats that lists all exhibits used that day and annotates which

exhibits were marked for presentation to the jury. 2 The parties will also jointly be responsible for

transferring those exhibits that have been marked for presentation to the jury to a separate “jury


1
  One external hard drive for myself, one for my clerk, one for Special Master Cohen, and one as a backup.
2
  The spreadsheet shall be emailed daily to the MDL Case Administrator (Robert_T_Pitts@ohnd.uscourts.gov) and
the Opioid MDL Law Clerk (Andrew_Loge@ohnd.uscourts.gov).
  Case: 1:17-md-02804-DAP Doc #: 2731 Filed: 10/07/19 2 of 2. PageID #: 421853



hard drive.” After the close of the evidence but before deliberation, the parties will provide the

“jury hard drive” as well as one backup of that hard drive to the Court to be provided to the jury

for their deliberation.

                IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster October 7, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                2
